IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-12-00091-CR

CHRISTOPHER ROBERT PAEZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-739-C2


                           MEMORANDUM OPINION


          Christopher Robert Paez appeals from his convictions for aggravated sexual

assault of a child, attempted aggravated sexual assault of a child, and three counts of

indecency with a child by contact.      Paez complains that the trial court erred by

providing an improper instruction in the jury charge regarding good conduct time and

erred in instructing the jury not to consider “sympathy” in assessing punishment. We

affirm.
Parole Law and Good Time Jury Charge Instruction

        Paez complains in his first issue that the jury charge’s instructions regarding

parole and good time were erroneous because the instructions allow the jury to

consider that a defendant might be released early solely due to accruing good conduct

time. Paez contends that the statutory language required to be set forth pursuant to

Code of Criminal Procedure article 37.07, section 4(a) in the jury charge is insufficient

and misleading.       Paez did not object to the jury charge on this basis.    We have

previously decided this precise issue against Paez’s position and are not persuaded to

reconsider our ruling. See Mathews v. State, No. 10-12-00046-CR, 2012 Tex. App. LEXIS

7480 at *2 (Tex. App.—Waco Aug. 30, 2012, no pet. h.); Gaither v. State, No. 10-11-00129-

CR, 2012 Tex. App. LEXIS 5252 at *3, (Tex. App.—Waco June 27, 2012, no pet. h.). We

overrule issue one.

Sympathy

        Paez complains in his second issue that the trial court erred by instructing the

jury not to consider “sympathy” in its deliberations in the jury charge in the

punishment phase of his trial. Paez did not object to the jury charge on this basis. We

have also previously decided this issue against Paez’s position and are not persuaded to

reconsider our ruling. See Mathews v. State, No. 10-12-00046-CR, 2012 Tex. App. LEXIS

7480 at *2 (Tex. App.—Waco Aug. 30, 2012, no pet. h.); Gaither v. State, No. 10-11-00129-

CR, 2012 Tex. App. LEXIS 5252 at *4, (Tex. App.—Waco June 27, 2012, no pet. h.); Lewis


Paez v. State                                                                      Page 2
v. State, No. 10-09-00322-CR, 2011 Tex. App. LEXIS 6074 at *4 (Tex. App.—Waco Aug. 3,

2011, no pet.) (mem. op.) (not designated for publication); Turner v. State, No. 10-09-

00307-CR, 2011 Tex. App. LEXIS 6072 at *4, (Tex. App.—Waco Aug. 3, 2011, no pet.)

(mem. op.) (not designated for publication); Wilson v. State, 267 S.W.3d 215, 219-20 (Tex.

App.—Waco 2008, pet. ref’d). We overrule Paez’s second issue.

Conclusion

        Finding no error, we affirm the judgments of the trial court.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 1, 2012
Do not publish
[CRPM]




Paez v. State                                                                       Page 3